DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 12/18/2020 has been received and considered. Claims 1-8 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites the limitation "the component being sorted" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of "components being sorted" anteceding this limitation, "sorting the identified connection components", as opposed to only one component being sorted. 
As to claims 3-6 and 8, they are objected for the same deficiency. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
While the claimed subject matter is rejected under 112 as noted above, Examiner has applied prior art based on a good faith interpretation of the claimed language and delimited information provided in the specification.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nobuo Matsuo, (Matsuo hereinafter), U.S. Pre–Grant publication 20180239322, taken in view of Jukka Suomi, (Suomi hereinafter), U.S. Patent 10417819.
As to claim 1, Matsuo discloses a computer implemented method of (see "[0002]… information creation methods, storage media… devices, and… systems") automatically (see "[0081]… information creation… allowing… automatically set the identification information") identifying the components that belong to the same connection (see "connection" as "line" "[0096]… processor 11 extracts data related to the equipment (e.g., the lighting equipment"; "[0031]… lighting equipment is comprised of devices such as lighting fixtures, switches, sensors, a master device, and terminal devices… a line for supplying power to the lighting fixtures, a communications line for connecting the master device to the terminal devices, and other lines or cables. [0032] Every terminal device is connected to, and communicates with, the master device through a communications line") between members (see "[0018]... BIM data is a collection of... data representing the shape and dimensions of a building... but also data about in a model existing in a building information modelling program (see "[0003]… structure building blocks that form a building… devices included in the building models… building information modeling (BIM)"), the method comprising the steps of: accepting a user selection of a portion of the model for processing; processing the selected portion of the model to identify connection components (see "user selection of a portion of the model" as "target space specified by the user", '[0068]… processor 11 determines, by reference to the BIM data, whether or not there is a member with the name "ceiling panel" stored in the list area 133 within the target space specified by the user… a determination is made whether or not the ceiling panel is connected to the wall panels in accordance with the auxiliary rule. If the ceiling panel is connected to the wall panels, then the decision is made that the ceiling panel is exposed to the target space… data about the ceiling panel in the work area'); and sorting (see "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building") the identified connection components into connection groups (see "[0114]… associates… devices with each other via the identification information and defines respective states of those devices as control data. Thus, the control data is created such that the state of a particular device (such as the switch 45) selected from the group consisting of a plurality of devices is associated with that of another particular device (such as the lighting fixture 44) selected from the group consisting of those devices") using a set of rules (see "[0066] The extraction rules are defined based on the attribute information").

Suomi expressly discloses "user selection of a portion of the model" (see “user may have selected in the model illustrated in FIG. 2B the part where reinforcements 222 and 223 overlap” in col. 9, lines 36-38).
Matsuo and Suomi are analogous art because they are related to modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Suomi with Matsuo, because Suomi discloses that "data storage 103 comprises a model file 13 that represents a wall to be constructed… represent by different objects each having an object identifier (id) 131, a type 132 of the object and object definitions 133 of the object" (see col. 3, lines 17-24), and as a result, Suomi reports that 'data are stored in the data storage in the file and during processing the data constitute a "run-time database" in a central memory of the computing apparatus where they are read from a disk memory and where they can be processed faster' (see col. 3, lines 26-31).
As to claim 2, Matsuo discloses wherein the set of rules include at least one rule based upon location within the model of the component (see "location" as "coordinates", "[0067]… rule of determining that the ceiling panel should be exposed to the target space under the condition that the ceiling panel is connected to the wall panels (i.e., the coordinates of the upper end of the wall panels and the coordinates of an end of the ceiling panel fall within a predetermined range)") being sorted (see "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building").
As to claim 3, Matsuo discloses wherein the set of rules include at least one rule based upon the name of the component (see "[0066] The extraction rules are defined based on the attribute information… That is to say, the list of names of the members and equipment to extract is stored in the list area 133 provided for the memory 13. The first processor 11 extracts a member or equipment, of which the name matches the one stored in the list area 133, into the target space") being sorted (see "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building"). 
As to claim 4, Matsuo discloses wherein the set of rules include at least one rule based upon the number of the component (see "number" as "identification information", "[0091]… a rule for providing identification information for the switches 45 and lighting fixtures 44 in the real space may be defined") being sorted (see "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building"). 
As to claim 5, Matsuo discloses wherein the set of rules include at least one rule based upon the position of the component being sorted relative to a member to which it connects (see "[0092] The rule for setting the identification information includes, as a condition, the relative positions"; "position" as "arranged in the target space", "[0066] The extraction rules are defined based on the attribute information… extraction rule may set the condition that the  processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building"). 
As to claim 6, Matsuo discloses wherein the set of rules include at least one rule based upon whether the component being sorted connects to another component (see "[0067]… rule of determining that the ceiling panel should be exposed to the target space under the condition that the ceiling panel is connected to the wall panels"; "being sorted", "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building"). 
As to claim 7, while Matsuo discloses sorting the identified connection components into connection groups (see "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building"), Matsuo fails to disclose wherein the components comprise connection objects and detail 
Suomi discloses wherein the components comprise connection objects (see "connection object" in col. 5, line 58) and detail objects (see "objects defining details", "object defining the wall and the objects defining details" in col. 5, lines 45-46), and further comprising the step of separating the connection objects from the detail objects (see "data storage 103 comprises a model file 13 that represents a wall to be constructed. In the illustrated example the wall is represent by different objects each having an object identifier (id) 131, a type 132 of the object and object definitions 133 of the object" in col. 3, lines 17-24) prior to (see 'In the example, the data are stored in the data storage in the file and during processing the data constitute a "run-time database" in a central memory of the computing apparatus where they are read from a disk memory and where they can be processed' in col. 3, lines 26-31)... 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuo taken in view of Suomi as applied to claim 1 above, and further in view of Heikki Antero Kulusjarvi, (Kulusjarvi hereinafter), U.S. Pre–Grant publication 20140180996.
As to claim 8, while Matsuo discloses the component being sorted (see "[0063]… processor… extract only the data about the lighting equipment 40 from the BIM data and store it in the work area… processor 11 sorts out only required data… from the BIM data… processor 11 functions as a filter with respect to the BIM data. [0064] In sorting out the required data from the BIM data… processor 11 pays attention to attribute information included in the BIM data… about the names, arrangement, specifications, and other parameters of members and equipment that form the building"), Matsuo and Suomi fail to disclose wherein the model is divided into at least two phases, and wherein the set of rules include at least one rule based upon the phase to which the component belongs.
Kulusjarvi discloses wherein the model is divided into at least two phases, and wherein the set of rules include at least one rule based upon the phase to which the component… belongs (see "[0005] A BIM model matures as it passes various phases of development. At some point during development, the BIM model is checked with a rules-based model checking system in order to maintain quality").
Matsuo, Suomi, and Kulusjarvi are analogous art because they are related to modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Kulusjarvi with Matsuo and Suomi, because Kulusjarvi points out that "[0008] The present invention solves the challenge of determining all of the information that is required for a certain quality check and of creating an appropriate task list to make sure that the user can add that information and keep track of what has been added. The invention integrates with existing model checking software and becomes an integrated part of the quality checking process. The present invention makes adding missing information to the BIM model easier for the user".

Response to Arguments
Regarding the claim objections, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the Claim Rejections - 35 USC § 112, the amendment did not correct the deficiencies, the amendment introduced new deficiencies.
Regarding the rejection under 103. Applicant's arguments have been considered, but they are not persuasive.
Applicant argues, (see page 5, 1st paragraph to page 6, last paragraph):
‘… Matsuo does not determine those connections. The connections between the components is actually an input. In contrast, a point of applicant's claimed invention is to determine the connections among components… 
the claim method comprises accepting a user selection of a portion of the model for processing, and processing the components in the selected portion, to determine their relationship, without the need for the user to point and click on the various components. This precisely the problem that applicant discussed in paragraph 5 of the application…
Matsuo relies on the very manual identification of components of a connection that the claimed method eliminates. Not only does Matsuo not address the problem solved by the claimed invention, but it relies upon that problem to provide the necessary input information for it to solve the problem that Matsuo addresses: providing control information…’

Examiner's response:
Applicant's argument is not persuasive, because Examiner does not see these argued features expressed in the claims. 1) Contrary to Applicant's argument, claim 1 does not read ‘determine the connections among components'. Claim1 does read ‘identify connection components'. 2) As to the argued features expressed in "paragraph 5 of the application", Examiner is not allowed to bring limitations set forth in the description into the claims. Although a claim should be interpreted in light of the Specification disclosure, it is generally considered improper to read limitations contained in the Specification into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 7 Fed. Cir. 1993, In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969), and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the Specification to impart limitations to the claim that are not recited in the claim. Applicant's arguments are more specific than the claims language and are therefore not persuasive.
Furthermore, claim 1 current rejection of the limitations in question reads:
As to claim 1, Matsuo discloses… automatically (see "[0081]… information creation… allowing… automatically set the identification information") identifying the components that belong to the same connection…

About "automatically" Matsuo reads:
"[0081] The information creation device 10 adopts at least one of a configuration allowing the user to set the identification information or a configuration to automatically set the identification information…
[0091] Alternatively, a rule for providing identification information for the switches 45 and lighting fixtures 44 in the real space may be defined. In that case, applying the same rule to the virtual space handled by the information creation device 10 and the spot in the real space allows identification information to be assigned automatically to the switches 45 and lighting fixtures 44 in the real space so that one-to-one correspondence is established between each piece of the identification information assigned and an associated one of those switches 45 or lighting fixtures 44".

Examiner's response:
Applicant attacks Matsuo without considering Examiner's mappings. Examiner mapped "automatically" to "[0081]… information creation… allowing… automatically set the identification information". Matsuo allows the user to set the identification information or automatically sets the identification information. Applicant attacks Matsuo because he allows the user to set the identification information but ignores Matsuo's automatically setting the identification information, as mapped. Examiner applied art in accordance with the guidance set forth in MPEP § 2123 ‘II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments...'.
Therefore, it is the Examiner's position that the cited references teach the claims and the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		3/9/21Primary Examiner, Art Unit 2127